        Case: 1:19-cv-06921 Document #: 1 Filed: 10/21/19 Page 1 of 8 PageID #:1




                               UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION


 YVONNE WALKER,
                                                             CIVIL COMPLAINT
              Plaintiff,

 v.                                                       CASE NO. 1:19-cv-06921

 WESTLAKE FINANCIAL SERVICES, LLC,
                                                        DEMAND FOR JURY TRIAL
              Defendant.


                                          COMPLAINT

         NOW comes YVONNE WALKER (“Plaintiff”), by and through her attorneys, Sulaiman

Law Group, Ltd. (“Sulaiman”), complaining as to the conduct of WESTLAKE FINANCIAL

SERVICES, LLC (“Defendant”), as follows:

                                     NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Telephone Consumer Protection

Act (“TCPA”) under 47 U.S.C. §227 et seq., and the Illinois Consumer Fraud and Deceptive

Business Practices Act (“ICFA”) under 815 ILCS 505/1 et seq., for Defendant’s unlawful conduct.

                                    JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the TCPA. Subject matter jurisdiction

is conferred upon this Court by 47 U.S.C §227, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States. Supplemental jurisdiction exists for Plaintiff’s state law claim

pursuant to 28 U.S.C. §1367.




                                                 1
       Case: 1:19-cv-06921 Document #: 1 Filed: 10/21/19 Page 2 of 8 PageID #:1




   3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Northern District of Illinois and a substantial portion the events or omissions giving rise to

the claims occurred within the Northern District of Illinois.

                                                PARTIES

   4. Plaintiff is a consumer person over 18 years-of-age residing in Chicago, Illinois, which is

located within the Northern District of Illinois.

   5. Plaintiff is a “person” as defined by 47 U.S.C. §153(39).

   6. Defendant specializes in the acquisition and servicing of prime to subprime automotive

retail installment contracts. Defendant’s principal place of business is located at 4751 Wilshire

Boulevard, #100, Los Angeles, California 90010. Defendant regularly uses mail, telephone, and

credit reporting for the principal purpose of collecting debts from consumers on a nationwide basis,

including consumers in the State of Illinois.

   7. Defendant is a “person” as defined by 47 U.S.C. §153(39).

   8. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                               FACTS SUPPORTING CAUSES OF ACTION

   9. In 2018, Plaintiff purchased a 2016 Toyota Corolla, which she financed through Defendant.

   10. While Plaintiff initially made monthly payments towards the vehicle, she subsequently lost

her job, causing her significant financial distress.

   11. As a result, Plaintiff fell behind on her monthly payments owed to Defendant, thus

incurring debt (“subject debt”).




                                                    2
       Case: 1:19-cv-06921 Document #: 1 Filed: 10/21/19 Page 3 of 8 PageID #:1




    12. Shortly thereafter, Plaintiff began receiving calls to her cellular phone, (708) XXX-7160,

from Defendant.

    13. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

operator of the cellular phone ending in -7160. Plaintiff is and always has been financially

responsible for the cellular phone and its services.

    14. Defendant has used several phone numbers when placing collection calls to Plaintiff’s

cellular phone, including but not limited to (888) 739-9201.

    15. Upon information and belief, the above-referenced phone number ending in -9201 is

regularly utilized by Defendant during its debt collection activities.

    16. During answered calls from Defendant, Plaintiff experiences a noticeable pause, lasting a

handful of seconds in length, and has to repeatedly say “hello” before a live representative begins

to speak.

    17. Furthermore, Defendant has also used pre-recorded messages when placing collection calls

to Plaintiff’s cellular phone.

    18. Upon speaking with Defendant, Plaintiff was informed that Defendant was seeking to

collect upon the subject debt.

    19. Defendant’s harassing collection calls caused Plaintiff to answer and demand that it cease

calling her cellular phone.

    20. Defendant willfully ignored Plaintiff’s demands and continued placing phone calls to

Plaintiff’s cellular phone, often calling multiple times during the same day.

    21. Plaintiff has received not less than 45 phone calls from Defendant since demanding that it

stop contacting her.




                                                  3
       Case: 1:19-cv-06921 Document #: 1 Filed: 10/21/19 Page 4 of 8 PageID #:1




   22. Frustrated over Defendant’s conduct, Plaintiff spoke with Sulaiman regarding her rights,

resulting in expenses.

   23. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

   24. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

limited to: invasion of privacy, aggravation that accompanies collection telephone calls, emotional

distress, increased risk of personal injury resulting from the distraction caused by the never-ending

calls, increased usage of her telephone services, loss of cellular phone capacity, diminished cellular

phone functionality, decreased battery life on her cellular phone, and diminished space for data

storage on her cellular phone.

          COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   25. Plaintiff repeats and realleges paragraphs 1 through 24 as though fully set forth herein.

   26. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons on their

cellular phone using an automatic telephone dialing system (“ATDS”) or pre-recorded messages

without their consent. The TCPA, under 47 U.S.C. § 227(a)(1), defines an ATDS as “equipment

which has the capacity...to store or produce telephone numbers to be called, using a random or

sequential number generator; and to dial such numbers.”

   27. Defendant used an ATDS and pre-recorded messages in connection with its

communications directed towards Plaintiff’s cellular phone. The noticeable pause that Plaintiff

experienced upon answering Defendant’s calls, as well as the fact that Plaintiff had to repeatedly

say “hello” before she was connected with a live representative, is instructive that an ATDS was

being utilized to generate the phone calls. Additionally, Defendant’s continued contacts after

Plaintiff demanded that the phone calls stop further demonstrates Defendant’s use of an ATDS.




                                                  4
        Case: 1:19-cv-06921 Document #: 1 Filed: 10/21/19 Page 5 of 8 PageID #:1




Moreover, the nature and frequency of Defendant’s contacts points to the involvement of an

ATDS.

   28. Defendant violated the TCPA by placing at least 45 phone calls to Plaintiff’s cellular

phone using pre-recorded messages and an ATDS without her consent. Any consent that Plaintiff

may have given to Defendant was specifically revoked by Plaintiff’s demands that it cease

contacting her.

   29. The calls placed by Defendant to Plaintiff were regarding collection activity and not for

emergency purposes as defined by the TCPA under 47 U.S.C. §227(b)(1)(A)(i).

   30. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable to Plaintiff

for at least $500.00 per call. Moreover, Defendant’s willful and knowing violations of the TCPA

should trigger this Honorable Court’s ability to triple the damages to which Plaintiff is otherwise

entitled to under 47 U.S.C. § 227(b)(3)(C).

   WHEREFORE, Plaintiff, YVONNE WALKER, respectfully requests that this Honorable

Court enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Awarding Plaintiff damages of at least $500.00 per phone call and treble damages
      pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);

   c. Awarding Plaintiff costs and reasonable attorney fees; and

   d. Awarding any other relief as this Honorable Court deems just and appropriate.

                         COUNT II – VIOLATIONS OF THE ILLINOIS
                  CONSUMER FRAUD AND DECEPTIVE BUSINESS PRACTICES ACT

   31. Plaintiff restates and realleges paragraphs 1 through 30 as though fully set forth herein.

   32. Plaintiff is a “person” and “consumer” as defined by 815 ILCS 505/1(c) and (e) of the

ICFA.

                                                5
       Case: 1:19-cv-06921 Document #: 1 Filed: 10/21/19 Page 6 of 8 PageID #:1




   33. Defendant’s collection calls to Plaintiff are “trade” and “commerce” as defined by 815

ILCS 505/1(f) of the ICFA.

   34. The ICFA states:

               “Unfair methods of competition and unfair or deceptive acts or
               practices, including but not limited to the use or employment of any
               deception, fraud, false pretense, false promise, misrepresentation or
               the concealment, suppression or omission of any material fact, with
               intent that others rely upon the concealment, suppression or
               omission of such material fact . . . in the conduct of any trade or
               commerce are hereby declared unlawful whether any person has in
               fact been misled, deceived or damaged thereby.” 815 ILCS 505/2.

   35. Defendant violated 815 ILCS 505/2 by engaging in an unfair and deceptive act or practice

in contacting Plaintiff. It was unfair for Defendant to relentlessly contact Plaintiff through means

of an ATDS and pre-recorded messages after Plaintiff had notified Defendant to stop calling. Yet,

Defendant placed at least 45 phone calls to Plaintiff’s cellular phone with the intent of harassing

Plaintiff into making a payment. Defendant ignored Plaintiff’s demands and continued its

harassing conduct. Defendant’s continued conduct prompted Plaintiff to file this action.

   36. Following its characteristic behavior in placing voluminous calls to consumers, Defendant

engaged in an unfair and deceptive act, willfully done with the hope that Plaintiff would be

compelled to make payment. Further, Defendant intended that Plaintiff rely on its unfair and

deceptive conduct. Defendant had been notified of Plaintiff’s demands that it cease calling her,

but yet Defendant still relentlessly contacted Plaintiff.

   37. Plaintiff lacks a meaningful choice to go about avoiding Defendant’s contacts, which

places an unreasonable burden on Plaintiff to try and address Defendant’s conduct. This further

underscores the immoral, unethical, oppressive, and unscrupulous nature of Defendant’s conduct

which is contrary to public policy.




                                                  6
      Case: 1:19-cv-06921 Document #: 1 Filed: 10/21/19 Page 7 of 8 PageID #:1




   38. The ICFA was designed to protect consumers, such as Plaintiff, from the exact behavior

committed by Defendant.

   39. Defendant’s conduct of placing incessant telephone calls to an individual without that

individual’s consent involves trade practices directed to the market generally and which otherwise

implicate consumer protection concerns.

   40. Plaintiff was the subject of Defendant’s incessant and relentless collection efforts. The

nature of Defendant’s conduct in placing relentless phone calls after consent for such calls had

been explicitly revoked is behavior which impacted Plaintiff and which would similarly impact

other consumers. Such conduct raises serious consumer protection concerns as entities like

Defendant must not be given free rein to harass consumers by placing excessive telephone calls

without consumer consent. The relief requested below serves the interests of consumers by

ensuring this pervasively unfair conduct is addressed.

   41. The ICFA further states:

               “Any person who suffers actual damage as a result of a violation of
               this Act committed by any other person may bring an action against
               such person. The court, in its discretion may award actual economic
               damages or any other relief which the court deems proper.” 815
               ILCS 505/10a.

   42. As pled in paragraphs 21 through 24, Plaintiff has suffered actual damages as a result of

Defendant’s unlawful practices. As such, Plaintiff is entitled to relief pursuant to 815 ILCS

505/10a.

   43. An award of punitive damages is appropriate because placing at least 45 collection phone

calls to Plaintiff’s cellular phone without permission is hallmark of outrageous, willful, and wanton

behavior. Upon information and belief, Defendant regularly engages in the above described

behavior against consumers in Illinois and for public policy reasons should be penalized.



                                                 7
      Case: 1:19-cv-06921 Document #: 1 Filed: 10/21/19 Page 8 of 8 PageID #:1




   WHEREFORE, Plaintiff, YVONNE WALKER, respectfully requests that this Honorable

Court enter judgment in her favor as follows:

    a. Declaring that the practices complained of herein are unlawful and violate the
aforementioned statutes and regulations;

    b. Awarding Plaintiff actual and punitive damages, in an amount to be determined at trial, for
the underlying violations;

   c. Awarding Plaintiff costs and reasonable attorney fees;

   d. Enjoining Defendant from further contacting Plaintiff; and

   e. Awarding any other relief as this Honorable Court deems just and appropriate.

Dated: October 21, 2019                              Respectfully submitted,

s/ Nathan C. Volheim (Lead Attorney)                s/Taxiarchis Hatzidimitriadis
Nathan C. Volheim, Esq. #6302103                    Taxiarchis Hatzidimitriadis, Esq. #6319225
Counsel for Plaintiff                               Counsel for Plaintiff
Sulaiman Law Group, Ltd.                            Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200                 2500 South Highland Ave., Suite 200
Lombard, Illinois 60148                             Lombard, Illinois 60148
(630) 568-3056 (phone)                              (630) 581-5858 (phone)
(630) 575-8188 (fax)                                (630) 575-8188 (fax)
nvolheim@sulaimanlaw.com                            thatz@sulaimanlaw.com




                                                8
